DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the VR application".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the audio presentation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 states an apparatus claim and method steps for using that apparatus (“streaming”, “taking”, and “teaching”) and is thereby indefinite.  MPEP 2173.05(p)(II).
Claim 6 recites the limitation "the users of the VR glasses".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operator of the control device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 states the limitations of “dedicated to virtual gathering and the possibility of screen sharing” and it is unclear what the metes and bounds of these limitations are.
Claim 14 recites the limitation "the power supply".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the top cover".  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-17 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] compris[ing] transmit[ting] a synchronous [visual] signal (14) which is uniform for all [recipients] or a [visual] signal which is different for groups of [recipients] or for individual [recipients] from […] storage […] to the [recipients], and […] further transmit[ting] a synchronous audio signal (16) which is uniform for all [recipients] or an audio signal which is different for groups of [recipients] or for individual [recipients] from […] storage […] and/or receiv[ing] it from a [speaker].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a control device, a plurality of mobile terminal, VR glasses, headsets, transmitting video signals, a video storage device, transmitting audio signals, audio storage device, a microphone, a LAN, a server, the Internet, an RFID reader, wireless connectivity, a UPS, and/or a base unit, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a control device, a plurality of mobile terminal, VR glasses, headsets, transmitting video signals, a video storage device, transmitting audio signals, audio storage device, a microphone, a LAN, a server, the Internet, an RFID reader, wireless connectivity, a UPS, and/or a base unit, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 2 in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20030028588 A1 by McConnell et al (“McConnell”), in view of PGPUB US 20190066529 A1 by Grubbs (“Grubbs”).
In regard to Claim 1, McConnell teaches a virtual learning system (1) based on 
virtual reality and augmented reality, 
(see, e.g., p123 and 150);
characterized in that a control device (2) 
(see, e.g., F1, 111 and p63 and 91 in regard to Local Server routing data between portable computers)
and a plurality of mobile terminals, 
	(see, e.g., F7, 401 in regard to portable computers);
[devices to provide video and audio output], are comprised, 
	(see, e.g., p148);

wherein the control device (2) transmits a synchronous video signal (14) which is uniform for all [video output devices] or a video signal which is different for groups of [video output devices] or for individual [video output devices] from a video storage device (8) to the [video output devices], 
	(see, e.g., p91 and 127 in regard to broadcasting lesson plans to all the portable computers; see, e.g., p91 and 125 in regard to sending lesson plans to only selected portable computers; see, e.g., p148 in regard to lesson plan comprising video and/or audio signals; see, e.g., p136 in regard to the Local Server storing lessons plans);
and wherein the control device (2) further transmits a synchronous audio signal (16) which is uniform for all [audio output devices] or an audio signal which is different for groups of [audio output devices] or for individual [audio output devices] from audio storage devices (10) […]
(see, e.g., p91 and 127 in regard to broadcasting lesson plans to all the portable computers; see, e.g., p91 and 125 in regard to sending lesson plans to only selected portable computers; see, e.g., p148 in regard to lesson plan comprising video and/or audio signals; see, e.g., p136 in regard to the Local Server storing lessons plans);

Furthermore, while McConnell teaches the teacher being able to send data and communicate with some or all of the portable computers, as well as teaches the data comprising audio and video data, and while McConnell teaches employing a microphone and camera to allow communication between separate Portable Computer Centers (see, e.g., p94); it may not teach wherein a microphone is, e.g., used by a teacher to capture audio that is sent to the portable computers
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the microphones taught by McConnell to the teacher’s computer to allow the teacher to capture audio to then be sent to the portable computers, in order to give the teacher an additional modality in which to instruct the students.


Furthermore, while McConnell teaches providing virtual instruction it may not specifically teach employing VR headsets, however, in an analogous reference concerning virtual classroom instructions Grubbs teaches this feature (see, e.g., p18)
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the VR headsets taught by Grubbs to the system otherwise taught by the otherwise cited prior art, in order to make virtual instruction more compelling.

In regard to Claim 2, McConnell teaches these limitations.  See, e.g., p18.
In regard to Claim 3, McConnell teaches these limitations.  See, e.g., p91, 136 and 148.
In regard to Claims 4-5, McConnell teaches these limitations.  See, e.g., p97.
In regard to Claims 6-7, McConnell teaches these limitations.  See rejection of Claim 1.
In regard to Claim 8, McConnell teaches these limitations.  See rejection of Claim 1 and p23.  In regard to the communication taking the visual appearance of a “virtual avatar” such an appearance has no functional relationship to the computer display upon which it is claimed to appear and thereby does not distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claim 11, McConnell teaches these limitations.  See, e.g., p119 and 129.
In regard to Claim 12, McConnell teaches these limitations.  See, e.g., p131-145.
In regard to Claim 13, McConnell teaches these limitations.  See, e.g., p19 and rejection of Claim 1.
In regard to Claim 14, McConnell teaches these limitations.  See, e.g., p76.
In regard to Claim 15, McConnell teaches these limitations.  See, e.g., p54 in regard to the Portable Computer Center.
In regard to Claim 16, McConnell teaches these limitations.  See, e.g., p55 in regard to the Portable Computer Center comprising wheels and p65 in regard to it comprising drawers.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell, in view of Grubbs, further in view of official notice.
In regard to Claim 9, while McConnell teaches the teacher sending video and audio data through the Local Server to some or all of the portable computers it may not specifically teach wherein there are controls to, e.g., stop, start and/or pause that data transmission,
However, the Examiner takes OFFICIAL NOTICE that the ability to use controls to stop, start, and/or pause playback of multimedia was old and well-known at the time of Applicant’s invention.  Such functionality allows for more precise control of playback.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed function within the invention of the cited prior art so as to allows for more precise control of playback.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell, in view of Grubbs, further in view of WO 2006115842 A2 by Kaplan (“Kaplan”).
In regard to Claim 10, Kaplan teaches employing an RFID card and RFID reader in order to initiate content to be transmitted (see, e.g., abstract)
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught Kaplan to the Local Server of the system otherwise taught by the otherwise cited prior art, in order to make it easier to provide 3rd party content.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell, in view of Grubbs, further in view of PATENT US 5176520 A to Hamilton (“Hamilton”), further in view of official notice.
In regard to Claim 17, while McConnell teaches the Local Server computer residing within the Portable Computer Center and teaches the Portable Computer Center having a top panel (“top cover”) it may not teach whereby the Local Server with a keyboard (“control panel”) and/or display (“screen”) attached to the Local Server, as well as it may not teach these components being recessed within the top cover, however, in an analogous reference Hamilton teaches a display screen for a control computer being recessed into a cabinet (see, e.g., F1, 106 and 111) as well as teaches providing keyboards for computers (see, e.g., F1, 103)
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have added the display screen recessed into the top cover as well as a keyboard configured likewise as taught by Hamilton to the Portable Computer Center, in order to allow for interaction with the Local Server when needed.
	Furthermore, to the extent to which the cited prior art may fail to specifically teach whereby the top cover can be folded open to access the keyboard and display screen instead of them being recessed in the cover,
However, the Examiner takes OFFICIAL NOTICE that such a configuration of a computer cabinet was old and well-known at the time of Applicant’s invention.  Such functionality allows for more security.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed function within the invention of the cited prior art so as to allows for more security in regard to the Local Server.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715